10 So. 3d 646 (2009)
STATE of Florida, Appellant,
v.
Conisha A. CADORE and Brent Lamar Starks, Appellees.
No. 2D08-1247.
District Court of Appeal of Florida, Second District.
March 20, 2009.
Rehearing Denied June 19, 2009.
Bill McCollum, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellees.
PER CURIAM.
Reversed and remanded. See State v. Smith, 6 So. 3d 652 (Fla. 2d DCA 2009); *647 Graham v. State, 974 So. 2d 440 (Fla. 2d DCA 2007), review denied, 984 So. 2d 1250 (Fla.2008).
WHATLEY and VILLANTI, JJ., and CASE, JAMES R., Associate Senior Judge, Concur.